Case: 22-50210     Document: 00516552955         Page: 1     Date Filed: 11/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                No. 22-50210
                            consolidated with                               FILED
                                No. 22-50211                        November 21, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Abraham Conde-Herrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                    USDC Nos. 4:21-CR-853-1, 4:22-CR-1-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Abraham Conde-Herrera appeals his sentence of 63 months of
   imprisonment and three years of supervised release imposed following his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50210      Document: 00516552955         Page: 2     Date Filed: 11/21/2022

                                     No. 22-50210
                                   c/w No. 22-50211
   guilty plea conviction for illegal reentry after removal, as well as the
   revocation of the term of supervised release he was serving at the time of the
   offense. Regarding the illegal reentry sentence, he argues that 8 U.S.C.
   § 1326(b) is unconstitutional because it allows a sentence above the otherwise
   applicable statutory maximum of two years of imprisonment and one year of
   supervised release based on facts that are neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. Because Conde-Herrera does
   not address the revocation or the revocation sentence, he has abandoned any
   challenge to them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Conde-Herrera has filed an unopposed motion for summary
   disposition and a letter brief correctly conceding that the only issue he raises
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He explains that
   he has raised the issue to preserve it for possible further review. Accordingly,
   because summary disposition is appropriate, see Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Conde-Herrera’s motion is
   GRANTED, and the district court’s judgments are AFFIRMED.




                                          2